FILED
                             NOT FOR PUBLICATION                            JUL 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YONGZE LI,                                       No. 07-72678

               Petitioner,                       Agency No. A095-442-762

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Yongze Li, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Guo v.

Ashcroft, 361 F.3d 1194, 1199 (9th Cir. 2004), and we grant the petition for

review, and remand.

      Substantial evidence does not support the BIA’s adverse credibility

determination because the perceived inconsistencies identified by the BIA

regarding whether Li removed his clothing during detention, whether he was paid

wages after June 2000, and whether he knew his port of arrival in the United States

are minor and do not got to the heart of his claim. See id. at 1201. Furthermore,

Li’s omission in his asylum application of the incident of being doused with water

in his cell, when his application and testimony included being beaten and

imprisoned for three weeks, does not support the BIA’s determination that he was

not credible. See Bandari v. INS, 227 F.3d 1160, 1167 (9th Cir. 2000) (“the mere

omission of details is insufficient to uphold an adverse credibility finding”).

Finally, the BIA’s conclusion that Li could not remove his own clothes if he had

been brutally beaten was based on impermissible speculation. See Shah v. INS,

220 F.3d 1062, 1071 (9th Cir. 2000) (“speculation and conjecture cannot form the

basis of an adverse credibility finding”).

      To the extent the BIA relied on the remainder of the IJ’s adverse credibility

findings, those findings are also not supported by substantial evidence because


                                             2                                    07-72678
they are based on either minor inconsistencies or impermissible speculation. See

Li v. Holder, 559 F.3d 1096, 1102-03 (9th Cir. 2009).

      Accordingly, we grant the petition for review, and remand for the agency to

consider Li’s claims for relief, taking his testimony as true. See Soto-Olarte v.

Holder, 555 F.3d 1089, 1093-96 (9th Cir. 2009); see also INS v. Ventura, 537 U.S.
12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          3                                    07-72678